Citation Nr: 0102433	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-03 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for urticaria, claimed 
as a skin condition due to undiagnosed illness.

2.  Entitlement to service connection for tremors of the head 
due to undiagnosed illness.

3.  Entitlement to an increased evaluation for right L5-S1 
paracentral disc bulge, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1987 to March 
1992, to include service in support of Operation Desert 
Shield/Storm from September 1990 to April 1991. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions dated in June and 
August 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO), located in St. Petersburg, Florida.  
The June 1998 rating decision denied service connection for 
disabilities claimed as due to undiagnosed illnesses, to 
include urticaria and tremors of the head.  With respect to 
the service-connected mechanical low back pain/strain, the RO 
in an August 1998 rating decision, the RO implemented the 
proposed reduction in rating for the low back disability.  In 
October 2000, the RO restored the 20 percent rating 
evaluation for the service-connected disability of the lower 
back, rechracterized as right L5-S1 paracentral disc bulge.  
It was further the RO's determination that this action did 
not represent a complete grant of the benefits sought on 
appeal with respect to the low back disability.  The Board 
notes that there is no evidence of record that the appellant 
has withdrawn this issue from appellate review.  Accordingly, 
this issue remains in appellate status.


REMAND

A preliminary review of the record discloses that the most 
recent comprehensive medical examination of the service-
connected low back disability was conducted in April 2000.  
The medical examination report indicates that the appellant 
"has range of motion at the spine for flexion, extension, 
and lateral rotation but with discomfort on all of these 
maneuvers."  The examiner, however, did not indicate the 
degrees of motion recorded in conjunction with the range of 
motion studies.

It is the opinion of the Board that contemporaneous and 
thorough examination would be of assistance in clarifying the 
nature of the appellant's disability and would be instructive 
with regard to the appropriate disposition of the issues 
submitted for appellate consideration.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Accordingly, the Board finds that 
further development is warranted regarding the nature and 
severity of the appellant's low back disability.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, in order to fully and fairly adjudicate the 
appellant's claims, this case is REMANDED for the following:

1.  The RO should contact the appellant and 
request that he provide the names and 
addresses of all medical providers who have 
treated him for his low back disorder, skin 
condition, and head tremors since March 1992, 
to include any additional records pertaining 
to VA or private medical treatment the 
appellant received at medical facilities 
located in Hampton, Virginia.  After securing 
the necessary releases, the RO should request 
any records of medical treatment which have 
not been associated with the appellant's 
claims file.  Any records secured by the RO 
must be included in the appellant's claims 
file. 

2.  Thereafter, the RO should schedule the 
appellant for VA examination by a neurologist 
to determine the nature and extent of his low 
back disorder.  The appellant's claims file 
should be made available to the examiner, and 
the examiner is requested to review the 
claims file in conjunction with the 
examination.  All necessary tests and 
studies, to include x-rays and any other 
specialized testing, deemed necessary should 
be accomplished.  It is requested that the 
examination include range of motion testing.  
The examiner is also requested to state the 
normal range of motion of the lumbosacral 
spine.

In conjunction with the examination, the 
examiner is also requested to comment upon 
the following: (a) whether the back 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, or pain on movement; and (b) 
whether pain related to the back disability 
could significantly limit functional ability 
during flare-ups or when the affected part of 
the body is used repeatedly over a period of 
time.  If feasible, these determinations 
should be portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups.  A complete 
rationale should be given for all opinions 
and conclusions expressed. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

The RO should again adjudicate the 
appellant's claims, to include 
consideration of 38 C.F.R. §§  4.40 and 
4.45 (2000).  See DeLuca v. Brown, 8 Vet. 
App 202, 204-07 (1995).  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, legal or factual, as 
to the ultimate disposition of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 



